MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be                                           FILED
      regarded as precedent or cited before any                                  Sep 23 2020, 9:43 am
      court except for the purpose of establishing                                    CLERK
      the defense of res judicata, collateral                                     Indiana Supreme Court
                                                                                     Court of Appeals
      estoppel, or the law of the case.                                                and Tax Court




      ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
      I. Marshall Pinkus                                       Curtis T. Hill, Jr.
      Pinkus & Pinkus                                          Attorney General
      Indianapolis, Indiana
                                                               Tyler G. Banks
                                                               Supervising Deputy Attorney
                                                               General
                                                               Indianapolis, Indiana



                                                 IN THE
          COURT OF APPEALS OF INDIANA

      Russell Rouzier,                                         September 23, 2020
      Appellant-Petitioner,                                    Court of Appeals Case No.
                                                               19A-PC-1609
              v.                                               Appeal from the
                                                               Marion Superior Court
      State of Indiana,                                        The Honorable
      Appellee-Respondent                                      Lisa F. Borges, Judge
                                                               Trial Court Cause No.
                                                               49G04-1612-PC-48935



      Vaidik, Judge.


[1]   In February 2016, Russell Rouzier was convicted of Level 3 felony criminal

      confinement and Class A misdemeanor domestic battery and sentenced to

      Court of Appeals of Indiana | Memorandum Decision 19A-PC-1609 | September 23, 2020                  Page 1 of 3
      twelve years. We affirmed on direct appeal. See Rouzier v. State, No. 49A04-

      1603-CR-495 (Ind. Ct. App. Sept. 22, 2016).


[2]   In December 2016, Rouzier filed a petition for post-conviction relief, arguing

      that his trial counsel was ineffective on several grounds. After an evidentiary

      hearing at which Rouzier was the only witness to testify, the post-conviction

      court denied relief. See Appellant’s App. Vol. II pp. 24-39.


[3]   Rouzier now appeals, arguing that the post-conviction court erred in denying

      his petition. Rouzier’s arguments are contained within a single paragraph, and

      that paragraph is simply a series of conclusory allegations that his trial counsel

      was ineffective. Specifically, Rouzier claims there was “no consistent

      representation provided by the Marion County Public Defenders Agency,” that

      his trial counsel was not “prepared” for trial, that his trial counsel did not let

      him participate in the jury-selection process, that his trial counsel did not let

      him testify, that his trial counsel “allowed” the State to play only a portion of a

      recording, and that his trial counsel should have objected to pictures of a knife

      found on the scene. See Appellant’s Br. pp. 11-12. Rouzier does not develop

      these arguments or provide any citations to the record to support them. And

      although Rouzier cites Strickland v. Washington, 466 U.S. 668 (1984), which sets

      forth a two-part test for evaluating ineffectiveness claims, he fails to perform the

      analysis required by that case. That is, he doesn’t argue how trial counsel’s

      performance was deficient in any detail beyond a mere allegation of deficiency

      or argue how that deficient performance prejudiced him.



      Court of Appeals of Indiana | Memorandum Decision 19A-PC-1609 | September 23, 2020   Page 2 of 3
[4]   A party waives an issue where the party fails to develop a cogent argument or

      provide adequate citation to authority and portions of the record. Smith v. State,

      822 N.E.2d 193, 202-03 (Ind. Ct. App. 2005), trans. denied; see also Ind.

      Appellate Rule 46(A)(8)(a) (requiring the appellant’s arguments to be

      “supported by cogent reasoning” and “citations to the authorities, statutes, and

      the Appendix or parts of the Record on Appeal relied on”). The State claims

      that Rouzier has waived all his arguments, and notably Rouzier didn’t file a

      reply brief to dispute that claim. We agree with the State that Rouzier has

      waived all his arguments and therefore affirm the post-conviction court.


[5]   Affirmed.


      Bailey, J., and Baker, Sr. J., concur.




      Court of Appeals of Indiana | Memorandum Decision 19A-PC-1609 | September 23, 2020   Page 3 of 3